2016 JMW 19 A;ilO:Ob
      IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                          DIVISION ONE


STATE OF WASHINGTON,
                                                      No. 73412-1-1
                    Respondent,
                                                      UNPUBLISHED OPINION
             v.



ISAIAH BARRE,

                    Appellant.                        FILED:    JAM 1 9 ?M6



      Per Curiam — Isaiah Barre appeals from the sentence imposed following

his guilty plea to one count of vehicle prowling in the second degree. He

contends, and the State of Washington concedes, that the trial court denied his

request for a deferred sentence based on an erroneous legal standard. We

accept the State's concession and remand for resentencing.

      Remanded.




                                         FOR THE COURT:




                                        VQ^vv&Qc
                                           J~J..f
                                               •^//VV^^        L ,Q 4